Citation Nr: 1615754	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for menopause.

2.  Entitlement to service connection for a disability manifested by abdominal pain with discomfort and distress.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for menopause.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by abdominal pain with discomfort and distress.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infections.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Board has recharacterized the Veteran's claims concerning "abdominal pain with discomfort and distress" as claims of entitlement to service connection and compensation under 38 U.S.C.A. § 1151 for "a disability manifested by abdominal pain with discomfort and distress," as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2012, the Veteran's representative raised the issue of the Veteran's entitlement to service connection for multiple conditions, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for menopause; (2) entitlement to service connection for a disability manifested by abdominal pain with discomfort and distress; (3) entitlement to compensation under 38 U.S.C.A. § 1151 for menopause; and (4) entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by abdominal pain with discomfort and distress.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal as to the issue of her entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infections is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal as to the issue of her entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infections have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran withdrew her appeal as to the issue of her entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infections during her June 2015 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infections is dismissed.



REMAND

The following issues remain before the Board: (1) entitlement to service connection for menopause; (2) entitlement to service connection for a disability manifested by abdominal pain with discomfort and distress; (3) entitlement to compensation under 38 U.S.C.A. § 1151 for menopause; and (4) entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by abdominal pain with discomfort and distress.

Claims of Entitlement to Service Connection

During her June 2015 Board hearing, the Veteran testified that she entered menopause prematurely and began to experience abdominal pain with discomfort and distress after undergoing a hysterectomy in July 2010.  She asserted that service connection for menopause and abdominal pain is warranted because these conditions are the direct result of in-service gynecological problems, to include pelvic inflammatory disease (PID) and infertility.  In addition, she asserted that service connection is warranted on a secondary basis because the claimed conditions were caused by her service-connected gynecological disorder-status post laparoscopy with lysis of peritoneal, left ovary and fallopian tube adhesions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In September 2013 and May 2014, VA clinicians opined that it was less likely than not that the Veteran's claimed conditions are proximately due to or the result of her service-connected condition, but failed to provide an adequate opinion regarding whether it is at least as likely as not that the Veteran's claimed conditions were aggravated by her service-connected gynecological disorder.  Such an opinion must be obtained on remand.

Claims of Entitlement to Compensation Under 38 U.S.C.A. § 1151

In addition, during the June 2015 hearing and in various statements, the Veteran asserted that she was not fully informed of the potential risks of the July 2010 surgery, which she reported was performed at the "Huntsman Cancer Center" (Huntsman) at the University of Utah after VA referred her to that facility and authorized the procedure.  Further, in her October 2013 notice of disagreement with the September 2013 rating decision that denied the Veteran's claims, the Veteran asserted that VA providers failed to provide a timely diagnosis of her claimed additional disabilities.  The Veteran asserts that she is therefore entitled to VA compensation benefits under 38 U.S.C.A. § 1151 on these grounds.  

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

In addition, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

The record currently includes a July 2010 operative report from University of Utah Hospitals and Clinics and a VA treatment record dated April 2010 indicates that VA may have referred the Veteran to the Huntsman facility.  Overall, as a preliminary matter, it must be determined whether the July 2010 surgery was "furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility" under 38 U.S.C.A. § 1151.  These details are not of record and such development should be undertaken on remand.

Thereafter, a medical opinion must be obtained regarding whether the Veteran sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the procedure, or an event not reasonably foreseeable.  In addition, an opinion is needed regarding whether VA failed to provide a timely diagnosis of her claimed additional disabilities.

The Board acknowledges that VA examiners reported in April 2014 and May 2014 that abdominal pain and menopause are common disorders and can be more prevalent in a surgically menopausal woman and are not due to any negligence, carelessness, lack of skill, or error in judgment by VA, and "[c]learly the [Veteran] received informed consent before undergoing the procedure."  The Board notes, however, that the Veteran's consent form is not currently of record, and thus, cannot determine whether the Veteran was adequately informed of the risks of her July 2010 hysterectomy.  VA must therefore make reasonable efforts to obtain this information on remand and obtain another medical opinion based on the facts found.  In addition, the record includes only a short operative report without further documentation of the Veteran's treatment at University of Utah Hospitals and Clinics. VA must also make reasonable efforts to obtain this information on remand and, based on facts found, obtain an opinion regarding whether VA failed to provide a timely diagnosis of the claimed disabilities.

Further, the Board notes that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the record fails to show that the Veteran received such notice, the Board finds that this information should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative notice of the information or evidence needed to establish entitlement to service connection for menopause and a disability manifested by abdominal pain with discomfort and distress, and entitlement to compensation under 38 U.S.C.A. § 1151 for menopause and a disability manifested by abdominal pain with discomfort and distress.  The notice should invite the Veteran to submit any additional evidence or argument she has in her possession that may further her claim.

Additionally, request that the Veteran provide, or authorize VA to obtain, records of her treatment at the Huntsman Cancer Institute at the University of Utah, to include all medical treatment records and consent forms concerning her July 2010 hysterectomy.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  Make reasonable efforts to associate any records concerning whether VA referred the Veteran to the Huntsman Cancer Institute at the University of Utah and whether VA remitted payment to the Huntsman Cancer Institute at the University of Utah for services rendered to the Veteran.  All correspondence concerning attempts to obtain this information should be documented in the claims file.

Thereafter, issue a formal finding as to whether the Veteran's July 2010 hysterectomy and follow-up care was "furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility."  In so finding, address whether the Huntsman Cancer Institute at the University of Utah was under contract with VA when it engaged in the July 2010 hysterectomy and any follow-up care.

3.  Claims of Entitlement to Service Connection: After associating any records obtained by way of the above development, obtain an opinion as to the potential relationship between the Veteran's period of service, service-connected conditions, and claimed menopause and a disability manifested by abdominal pain with discomfort and distress. 

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran has menopause and/or a disability manifested by abdominal pain with discomfort and distress that was caused or aggravated by the Veteran's period of active service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran has menopause and/or a disability manifested by abdominal pain with discomfort and distress that had onset during service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that the Veteran has menopause and/or a disability manifested by abdominal pain with discomfort and distress that was caused or aggravated by her service-connected status post laparoscopy with lysis of peritoneal, left ovary and fallopian tube adhesions.

Claims of Entitlement to Compensation Under 38 U.S.C.A. § 1151: Additionally, obtain an opinion as to the potential relationship between the Veteran's July 2010 hysterectomy and her claimed menopause and a disability manifested by abdominal pain with discomfort and distress.

   (a) First, provide an opinion as to whether the Veteran developed additional disability as a result of her July 2010 hysterectomy.  In providing this opinion, state specifically whether the Veteran developed menopause and/or a disability manifested by abdominal pain with discomfort and distress as a result of her July 2010 hysterectomy.
   
   (b) Second, provide an opinion as to whether the identified residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

   (c) Third, provide an opinion as to whether the Veteran's development of the identified residuals was an event not reasonably foreseeable.  That is, was developing the identified residuals the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?
   
   (d) Fourth, provide an opinion as to whether VA failed to timely diagnose the Veteran's menopause and a disability manifested by abdominal pain with discomfort and distress.  That is, provide an opinion as to whether: (1) a VA clinician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the conditions and rendered treatment; and (2) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.
   
All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


